


110 HCON 155 PCS: Recognizing the historical significance of

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		Calendar No. 210
		110th CONGRESS
		1st Session
		H. CON. RES. 155
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 19, 2007
			Received and placed on the calendar
		
		CONCURRENT RESOLUTION
		Recognizing the historical significance of
		  Juneteenth Independence Day, and expressing the sense of Congress that history
		  should be regarded as a means for understanding the past and more effectively
		  facing the challenges of the future.
	
	
		Whereas news of the end of slavery did not reach frontier
			 areas of the United States, and in particular the Southwestern States, for more
			 than 2 years after President Lincoln’s Emancipation Proclamation of January 1,
			 1863, and months after the conclusion of the Civil War;
		Whereas on June 19, 1865, Union soldiers led by Major
			 General Gordon Granger arrived in Galveston, Texas, with news that the Civil
			 War had ended and that the enslaved were free;
		Whereas African Americans who had been slaves in the
			 Southwest celebrated June 19, commonly known as Juneteenth Independence Day, as
			 the anniversary of their emancipation;
		Whereas African Americans from the Southwest continue the
			 tradition of Juneteenth Independence Day as inspiration and encouragement for
			 future generations;
		Whereas for more than 135 years, Juneteenth Independence
			 Day celebrations have been held to honor African American freedom while
			 encouraging self-development and respect for all cultures;
		Whereas although Juneteenth Independence Day is beginning
			 to be recognized as a national, and even global, event, the history behind the
			 celebration should not be forgotten; and
		Whereas the faith and strength of character demonstrated
			 by former slaves remains an example for all people of the United States,
			 regardless of background, religion, or race: Now, therefore, be it
		
	
		That—
			(1)Congress
			 recognizes the historical significance of Juneteenth Independence Day to the
			 Nation;
			(2)Congress supports
			 the continued celebration of Juneteenth Independence Day to provide an
			 opportunity for the people of the United States to learn more about the past
			 and to better understand the experiences that have shaped the Nation;
			(3)the President is
			 urged to issue a proclamation calling on the people of the United States to
			 observe Juneteenth Independence Day with appropriate ceremonies, activities,
			 and programs; and
			(4)it is the sense of
			 Congress that—
				(A)history should be
			 regarded as a means for understanding the past and more effectively facing the
			 challenges of the future; and
				(B)the celebration of
			 the end of slavery is an important and enriching part of the history and
			 heritage of the United States.
				
	
		
			Passed the House of
			 Representatives June 18, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
		June 19, 2007
		Received and placed on the calendar
	
